Case: 18-10474     Date Filed: 07/16/2020    Page: 1 of 33



                                                                           [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-10474
                           ________________________

                       D.C. Docket No. 2:09-cv-01812-VEH

MYRA CORLEY,
CHARLES CORLEY,

                                                               Plaintiffs-Appellants,
                                        versus

LONG-LEWIS, INC., individually and as successor to Burrell Corp., f.k.a. Lewis
Hardware Co.; BIRMINGHAM RUBBER AND GASKET CO., et al.,

                                                              Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                            _______________________

                                   (July 16, 2020)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and LUCK, Circuit
Judges.

WILLIAM PRYOR, Chief Judge:

      This appeal requires us to resolve three difficult questions of appellate

jurisdiction before deciding a single issue on the merits. The jurisdictional issues

are (1) whether an order granting a voluntary dismissal without prejudice, Fed. R.
              Case: 18-10474      Date Filed: 07/16/2020    Page: 2 of 33



Civ. P. 41(a)(2), is a “final decision[],” 28 U.S.C. § 1291; (2) whether we have

territorial jurisdiction, id. § 1294, to review an interlocutory decision by an out-of-

circuit district court that merged into the final judgment of a district court in this

Circuit; and (3) whether an appellant has standing to appeal from a final judgment

accompanying an order granting his motion for a voluntary dismissal. Charles

Corley and his wife, Myra Corley, filed this lawsuit against dozens of companies

that allegedly supplied products containing asbestos that caused Charles’s

malignant mesothelioma. Although the Corleys commenced their suit in an

Alabama court, the companies removed it to the Northern District of Alabama. The

Judicial Panel on Multidistrict Litigation then transferred the suit to the Eastern

District of Pennsylvania, which eventually returned it to the Northern District of

Alabama. After the Northern District of Alabama granted the Corleys’ motion to

voluntarily dismiss the last two companies in the suit, the Corleys sought our

review of an order entered by the Eastern District of Pennsylvania that denied their

motion to reconsider a partial summary judgment in favor of several companies. In

that motion, the Corleys had argued for the first time that the district court should

apply maritime law, not state law, to determine the merits of their claims. We

conclude that the order granting a voluntary dismissal without prejudice is a final

order, that we have territorial jurisdiction to hear this appeal, and that the Corleys

have standing to appeal. We also affirm the judgment against the Corleys.



                                            2
              Case: 18-10474     Date Filed: 07/16/2020   Page: 3 of 33



                                I. BACKGROUND
      Charles and Myra Corley sued dozens of companies that allegedly supplied

asbestos-laden products that Charles used when he served in the United States

Navy and later when he was a self-employed mechanic and repairman. The

Corleys alleged that these products caused Charles’s malignant mesothelioma and

sought damages under state law. After Charles’s death, his son, Oscar Corley,

joined the suit as the executor of Charles’s estate. Oscar and Myra amended their

complaint to add a claim under the Alabama Wrongful Death Act. The Corleys

originally filed their complaint in an Alabama court, and the companies removed

the suit to the Northern District of Alabama.

      The Judicial Panel on Multidistrict Litigation transferred this action to the

Eastern District of Pennsylvania, where several of the companies filed motions for

summary judgment. As relevant to this appeal, the Pennsylvania district court

granted summary judgment in favor of 17 companies that supplied products that

Charles used when he was in the Navy—a group we will call the “Navy suppliers.”

The district court determined that the statute of limitations had expired on the

claims against these companies. The Corleys filed a motion to reconsider, which

asked for “leave to elect the application of maritime law and, in so doing, the

[extended] statute of limitations recognized under maritime law.” After explaining

that the Corleys had not previously argued that maritime law applied, the district



                                          3
               Case: 18-10474     Date Filed: 07/16/2020     Page: 4 of 33



court denied the motion on the ground that a motion for reconsideration was far too

late in the litigation for the Corleys to change their theory of liability.

      Over the next year, the Pennsylvania district court whittled the suit down to

what it thought were the final two companies in the suit—Honeywell International,

Inc., and Ford Motor Company. The Judicial Panel on Multidistrict Litigation then

remanded the suit to the Northern District of Alabama. The Alabama district court

later dismissed Honeywell and Ford from the suit with prejudice.

      The Corleys filed an appeal to this Court that challenged the Pennsylvania

order denying their motion to reconsider the summary judgment in favor of the

Navy suppliers. Two defendants, Fairbanks Morse Pump Corporation and Garlock

Sealing Technologies, LLC, filed suggestions of bankruptcy in this Court. After

investigation, we discovered that the Corley’s claims against Fairbanks and

Garlock were still pending in the district court and dismissed the Corleys’ appeal.

      On remand to the district court, the Corleys reported that Fairbanks and

Garlock had filed petitions for relief in a bankruptcy court in 2010, which had

stayed proceedings against them in this suit. Three months later, the bankruptcy

court confirmed a reorganization plan that prevented the Corleys from litigating

their claims against Fairbanks and Garlock in this suit. Because their claims against

the two companies had “already been eliminated as a matter of law” in the

bankruptcy court, the Corleys asked the district court to voluntarily dismiss those



                                            4
               Case: 18-10474      Date Filed: 07/16/2020     Page: 5 of 33



claims without prejudice. See Fed. R. Civ. P. 41(a)(2) (permitting the dismissal of

“an action . . . at the plaintiff’s request . . . by court order, on terms that the court

considers proper”); see also Plains Growers, Inc. ex rel. Florists’ Mut. Ins. Co. v.

Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 253 (5th Cir. 1973) (holding that

plaintiffs can voluntarily dismiss individual parties from a suit). The district court

granted their motion and entered what it called a “final judgment with respect to all

claims asserted in this action.” The Corleys then filed this appeal, which again

challenges the denial of their motion to reconsider the summary judgment in favor

of the Navy suppliers.

                                  II. JURISDICTION

       We have a threshold obligation to ensure that we have jurisdiction to hear an

appeal, for “[w]ithout jurisdiction [we] cannot proceed at all in any cause.” Ex

parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1869); accord Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). Because we are a court of

limited jurisdiction, adjudicating an appeal without jurisdiction would “offend[]

fundamental principles of separation of powers.” Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 94 (1998). In practical terms, our jurisdiction “must be both

(1) authorized by statute and (2) within constitutional limits.” OFS Fitel, LLC v.

Epstein, Becker & Green, P.C., 549 F.3d 1344, 1355 (11th Cir. 2008).




                                             5
              Case: 18-10474      Date Filed: 07/16/2020    Page: 6 of 33



      To say that the odd procedural history of this appeal tests the boundaries of

our jurisdiction would be an understatement. The Corleys challenge an

interlocutory order from a district court in another circuit, and they do so by

appealing from an order granting their motion for a voluntary dismissal without

prejudice. But even so, we conclude that we have jurisdiction to address the merits.

      We divide our discussion of the jurisdictional issues into three parts. First,

we address whether an order granting a motion to voluntarily dismiss an action

without prejudice is a “final decision[].” 28 U.S.C. § 1291. Second, we consider

whether we have territorial jurisdiction to hear an appeal challenging an

interlocutory order issued by a district court outside this Circuit that merged into

the final judgment of a district court in this Circuit. See id. § 1294. Finally, we

examine whether the Corleys have standing to appeal from an order that granted

their motion for a voluntary dismissal. See U.S. Const. art. III, § 2.

                     A. The Corleys Appealed a Final Decision.
      The Corleys invoke our subject-matter jurisdiction over “appeals from all

final decisions of the district courts of the United States.” 28 U.S.C. § 1291.

Because the district court entered an order granting the Corleys’ motion to

voluntarily dismiss their only remaining claims, see Fed. R. Civ. P. 41(a)(2), the

Corleys contend that we can hear their appeal. The Navy suppliers respond that we

still lack jurisdiction. They argue that an order granting a plaintiff’s motion to



                                           6
              Case: 18-10474     Date Filed: 07/16/2020   Page: 7 of 33



voluntarily dismiss an action without prejudice under Rule 41(a)(2) is not a final

decision under section 1291.

      Under section 1291, “[a] ‘final decision’ is one by which a district court

disassociates itself from a case.” Gelboim v. Bank of Am. Corp., 574 U.S. 405, 408

(2015) (internal quotation marks omitted); see also id. at 409 (“[T]he statute’s core

application is to rulings that terminate an action.”). The voluntary dismissal

underlying this appeal arguably fits that definition. It ended the involvement of the

district court, and the Corleys have conceded that the bankruptcy court

“eliminated” their claims against Fairbanks and Garlock “as a matter of law.”

“That the dismissal was without prejudice to filing another suit does not make the

cause unappealable, for denial of relief and dismissal of the case ended this suit so

far as the District Court was concerned.” United States v. Wallace & Tiernan Co.,

336 U.S. 793, 794 n.1 (1949).

      But we do not write on a blank slate. Indeed, “the canvas looks like one that

Jackson Pollock got to first.” Gunn v. Minton, 568 U.S. 251, 258 (2013). Our

precedent splinters in multiple directions on whether voluntary dismissals without

prejudice are final. Compare, e.g., McGregor v. Bd. of Comm’rs, 956 F.2d 1017,

1020 (11th Cir. 1992) (“An order granting a plaintiff’s motion for voluntary

dismissal pursuant to Rule 41(a)(2) qualifies as a final judgment for purposes of

appeal.” (internal quotation marks omitted)), with, e.g., State Treasurer v. Barry,



                                          7
              Case: 18-10474      Date Filed: 07/16/2020    Page: 8 of 33



168 F.3d 8, 13 (11th Cir. 1999) (“[V]oluntary dismissals, granted without

prejudice, are not final decisions themselves . . . .”), with, e.g., CSX Transp., Inc. v.

City of Garden City, 235 F.3d 1325, 1328–29 (11th Cir. 2000) (holding that a

voluntary dismissal without prejudice was final when “there was no attempt to

manufacture jurisdiction”).

      Our divergent decisions can be traced to two opinions of the former Fifth

Circuit: LeCompte v. Mr. Chip, Inc., 528 F.2d 601 (5th Cir. 1976), and Ryan v.

Occidental Petroleum Corp., 577 F.2d 298 (5th Cir. 1978). To “determine which

of our precedents binds us,” CSX Transp., Inc. v. Gen. Mills, Inc., 846 F.3d 1333,

1337 (11th Cir. 2017), we must begin with them.

      LeCompte involved a plaintiff’s appeal from an order granting his motion

under Rule 41(a)(2) to dismiss his complaint without prejudice subject to certain

conditions. 528 F.2d at 602. Before reaching the merits, our predecessor court

considered whether the order was appealable. Id. It devoted most of its attention to

whether the plaintiff had standing to challenge the stringent conditions on refiling

that the district court attached to its dismissal order. See id. at 603–04. But before it

reached that issue, LeCompte addressed whether the order was final, see id. at 603,

which was also necessary to its holding that the order was appealable, see 28

U.S.C. § 1291. It concluded that “[w]here the trial court allows the plaintiff to

dismiss his action without prejudice, the judgment, of course, qualifies as a final



                                            8
               Case: 18-10474     Date Filed: 07/16/2020     Page: 9 of 33



judgment for purposes of appeal.” LeCompte, 528 F.2d at 603 (internal quotation

marks omitted). After concluding that the voluntary dismissal order was final and

that the plaintiff was adverse to that order, LeCompte vacated and remanded the

order on the merits. Id. at 603–05.

      Ryan v. Occidental Petroleum Corp., 577 F.2d 298, came two years later.

After the district court in Ryan had dismissed all but one of the plaintiff’s claims,

the plaintiff moved to voluntarily dismiss the paragraph of his complaint that

contained his remaining substantive allegation. Id. at 300. Although the district

court granted the plaintiff’s narrow motion, it “did not purport to dismiss the

jurisdictional allegations of [the] complaint . . . and it specifically noted that the

dismissal was without prejudice to [the plaintiff’s] right to file again.” Id. When

the plaintiff tried to appeal, the former Fifth Circuit held that it lacked jurisdiction.
Id. It concluded that no final judgment existed because “the torso of the plaintiff’s

complaint—including the identification of the parties and the jurisdictional

allegations—remain[ed] before the district court.” Id. at 301. Ryan later explained

that the “chief problem” with finality in the appeal was that the plaintiff’s dismissal

motion was “more appropriately considered to be an amendment to the complaint

under Rule 15” and that an order granting leave to amend “lacks finality” when it

“permits judicial proceedings to continue.” Id. at 302 n.2. Ryan separately

concluded that the plaintiff could not take advantage of the Jetco exception to



                                            9
              Case: 18-10474     Date Filed: 07/16/2020    Page: 10 of 33



finality, which allows parties to appeal interlocutory decisions that were part of a

series of orders that “effectively terminated the entire litigation.” Id. at 301–02; see

also Jetco Elec. Indus., Inc. v. Gardiner, 473 F.2d 1228, 1231 (5th Cir. 1973).

Because the “language of the district court’s order, along with its retention of the

jurisdictional allegations of the complaint, appeared to contemplate that [the

plaintiff] would pursue this same action in the same court,” the voluntary dismissal

did “not amount to a termination of the litigation between the parties.” Ryan, 577
F.2d at 302. And because the order “neither amount[ed] to an appealable final

decision nor [met] the requirements of any exception to the finality rule,” Ryan

dismissed the appeal. Id. at 303.

      LeCompte and Ryan are not in conflict. We can read LeCompte to establish

that a voluntary dismissal under Rule 41(a)(2) is a final decision for the purposes

of appeal at least when the court places stringent conditions on refiling. See 528
F.2d at 603. Ryan qualifies that voluntary dismissals are deprived of finality when

part of the complaint remains before the district court, which occurs when a

plaintiff moves to voluntarily dismiss only part of his remaining complaint without

prejudice, the district court grants the motion without purporting to dismiss the

remainder of the complaint, and the dismissal order contemplates future filings in

the court. See 577 F.2d at 300–02 & n.2. Under these circumstances, the dismissal




                                           10
             Case: 18-10474     Date Filed: 07/16/2020    Page: 11 of 33



is akin to an order granting leave to amend, which is not final when it “permits

judicial proceedings to continue.” See id. at 302 n.2.

      Perhaps because no conflict existed, both the former Fifth Circuit and, at

least initially, this Court held that voluntary dismissals without prejudice were final

in a variety of circumstances. Shortly after Ryan, our predecessor court explained

that LeCompte “stated the usual rule governing the appealability of orders granting

motions for voluntary dismissal” and reiterated that voluntary dismissals under

Rule 41(a)(2) are final decisions. Yoffe v. Keller Indus., Inc., 580 F.2d 126, 129

(5th Cir. 1978). This Circuit initially allowed appeals from voluntary dismissals

without prejudice without addressing whether a voluntary dismissal was final. See,

e.g., Black v. Broward Emp’t & Training Admin., 846 F.2d 1311, 1312 & n.3 (11th

Cir. 1988); Studstill v. Borg Warner Leasing, 806 F.2d 1005, 1007 (11th Cir.

1986); McCants v. Ford Motor Co., Inc., 781 F.2d 855, 856 (11th Cir. 1986). But

we later cited LeCompte and held that an “order granting voluntary dismissal

without prejudice under Rule 41(a)(2) is final and appealable” by a defendant who

had opposed the plaintiff’s motion for voluntary dismissal. Kirkland v. Nat’l

Mortg. Network, Inc., 884 F.2d 1367, 1369–70 (11th Cir. 1989). Because the

voluntary dismissal was a final judgment, we explained, “it incorporate[d] and

[brought] up for review the preceding nonfinal order” that the defendant

challenged. Id. at 1370. Finally, in McGregor v. Board of Commissioners, which



                                          11
              Case: 18-10474     Date Filed: 07/16/2020    Page: 12 of 33



involved a plaintiff’s challenge to several claims that the district court had

dismissed on the merits before granting the plaintiff’s motion to dismiss his

remaining claims, we quoted LeCompte and Yoffe and held that “[a]n order

granting a plaintiff’s motion for voluntary dismissal pursuant to Rule 41(a)(2)

qualifies as a final judgment for purposes of appeal.” 956 F.2d at 1020 (internal

quotation marks omitted).

      The conflict came in Mesa v. United States, which also involved an order

granting a motion to voluntarily dismiss a suit without prejudice. See 61 F.3d 20,

21 (11th Cir. 1995). Mesa held that the order of dismissal before it was not final.

See id. It interpreted Ryan to hold that “the voluntary dismissal of [a] plaintiff’s

remaining claim could not be considered final because a voluntary dismissal is

without prejudice to the moving party to file those claims again.” Id. at 22. This

understanding of finality became the standard in this Circuit for addressing

voluntary dismissals without prejudice. See State Treasurer, 168 F.3d at 13;

Constr. Aggregates, Ltd. v. Forest Commodities Corp., 147 F.3d 1334, 1335–37

(11th Cir. 1998) (extending Mesa to stipulated dismissals under Rule 41(a)(1)).

      We first spotted the tension in our precedent in State Treasurer v. Barry, 168
F.3d 8. After the district court in State Treasurer granted a partial summary

judgment in favor of the defendants, the parties filed a joint stipulation to dismiss

the remaining claim in the suit. Id. at 9–10; see also Fed. R. Civ. P. 41(a)(1)(A)(ii)



                                          12
              Case: 18-10474     Date Filed: 07/16/2020    Page: 13 of 33



(allowing the plaintiff to dismiss an action without a court order if all parties sign a

stipulation of dismissal). We dismissed the plaintiff’s appeal because we concluded

that Mesa and its reading of Ryan controlled. See State Treasurer, 168 F.3d at 16.

Although we failed to mention McGregor, we acknowledged that LeCompte and

Kirkland had allowed appeals from voluntary dismissals without prejudice. Id. at

14. But we concluded that the reasoning of these two decisions did not extend to

stipulated dismissals. Id. at 15. LeCompte and Kirkland, we explained, involved

court orders of dismissal under Rule 41(a)(2), not stipulated dismissals under Rule

41(a)(1). Id.; see also Kirkland, 884 F.2d at 1369–70 (concluding that a voluntary

dismissal without prejudice “under Rule 41(a)(2) is final”); LeCompte, 528 F.2d at

603 (concluding that a voluntary dismissal without prejudice is final “[w]here the

trial court allows the plaintiff to dismiss his action without prejudice” (emphasis

added) (internal quotation marks omitted)). We added, in dicta, that LeCompte “is

limited to a subset of Rule 41(a)(2) dismissals”: dismissals in which the court

“placed stringent conditions on the plaintiff’s ability to re-file its dismissed

claims.” State Treasurer, 168 F.3d at 15.

      This appeal picks up where State Treasurer left off. To be sure, we have

revisited whether stipulated or noticed dismissals under Rule 41(a)(1) are final.

See, e.g., Equity Inv. Partners, LP v. Lenz, 594 F.3d 1338, 1341–42 n.2 (11th Cir.

2010); Schoenfeld v. Babbitt, 168 F.3d 1257, 1265–66 (11th Cir. 1999); Univ. of S.



                                           13
              Case: 18-10474     Date Filed: 07/16/2020     Page: 14 of 33



Ala., 168 F.3d at 408 n.1. But we have not addressed the tension between our

earliest precedents and Mesa as applied to voluntary dismissals under Rule

41(a)(2). Cf. Hood v. Plantation Gen. Med. Ctr., Ltd., 251 F.3d 932, 933–34 (11th

Cir. 2001) (holding that an order granting a motion for voluntary dismissal was not

final when a claim remained pending in the district court and that voluntarily

dismissing the remaining claim did not trigger the Jetco exception). That tension is

squarely presented in this appeal.

      Two principles govern our approach to resolving conflicts in our precedent.

First, we are “obligated, if at all possible, to distill from apparently conflicting

prior panel decisions a basis of reconciliation and to apply that reconciled rule.”

United States v. Hogan, 986 F.2d 1364, 1369 (11th Cir. 1993). And second, if we

cannot reconcile our precedent, we must follow the oldest decision that governs the

issue. See Gen. Mills, 846 F.3d at 1338; accord Bryan A. Garner et al., The Law of

Judicial Precedent § 36, at 303–04 (2016).

      We see no way to give force to Mesa in the light of our earlier precedents.

Even if State Treasurer is correct that we can limit LeCompte to situations in

which the district court attached “stringent conditions” to the voluntary-dismissal

order, 168 F.3d at 15, we must still reconcile Mesa with our other earlier decisions,

at least one of which is materially identical to it. In both McGregor and Mesa, the

plaintiff suffered an adverse decision on some of his claims and voluntarily



                                           14
              Case: 18-10474     Date Filed: 07/16/2020    Page: 15 of 33



dismissed his remaining claims without prejudice to challenge the earlier decision

on appeal. See Mesa, 61 F.3d at 21; McGregor, 956 F.2d at 1018–20. McGregor

concluded that “an order granting a plaintiff’s motion for voluntary dismissal

pursuant to Rule 41(a)(2) ‘qualifies as a final judgment for purposes of appeal.’”
956 F.2d at 1020 (quoting Yoffe, 580 F.2d at 129, and LeCompte, 528 F.2d at 603).

Conversely, Mesa later concluded that these orders were not final. 61 F.3d at 21–

22. Because Mesa did not even mention McGregor, it provided no reason to

distinguish that decision. And we cannot find one.

      Because we cannot harmonize our decisions, the earliest-precedent rule

applies. See Gen. Mills, 846 F.3d at 1340. And under that rule, we must follow

McGregor, which both predates Mesa and is consistent with our earlier decisions.

So we hold that an order granting a motion to voluntarily dismiss the remainder of

a complaint under Rule 41(a)(2) “qualifies as a final judgment for purposes of

appeal.” McGregor, 956 F.2d at 1020 (quoting Yoffe, 580 F.2d at 129, and

LeCompte, 528 F.2d at 603). And because the Corleys appealed from such an

order, we have jurisdiction under section 1291.

             B. We Have Territorial Jurisdiction to Hear This Appeal.

      The next issue concerns our territorial jurisdiction under section 1294, which

mandates that “appeals from reviewable decisions of the district . . . courts shall be

taken . . . to the court of appeals for the circuit embracing the district.” 28 U.S.C.



                                           15
              Case: 18-10474     Date Filed: 07/16/2020    Page: 16 of 33



§ 1294. The Corleys urge us to hold that “reviewable decisions” in section 1294

refers to appealable decisions—that is, decisions that federal laws grant circuit

courts jurisdiction to review. Here, that decision is the voluntary-dismissal order.

See id. § 1291. Because the Northern District of Alabama issued that order, we

would have jurisdiction to review the order as “the court of appeals for the circuit

embracing [that] district.” Id. § 1294; see also id. § 41. The Navy suppliers counter

that the reviewable decision is the order that the Corleys challenge—that is, the

denial of their motion for reconsideration by the Eastern District of Pennsylvania—

which would deprive us of jurisdiction. See id. § 41.

      The parties’ disagreement tracks a circuit split over the application of section

1294 to interlocutory orders that precede an inter-circuit transfer. Most circuits to

reach the question have concluded that they can review an out-of-circuit

interlocutory decision so long as they have jurisdiction over the district court that

issued the appealable decision. See Kalama v. Matson Navigation Co., 875 F.3d
297, 305 (6th Cir. 2017); In re Briscoe, 448 F.3d 201, 213–14 (3d Cir. 2006);

Jones v. InfoCure Corp., 310 F.3d 529, 532–34 (7th Cir. 2002); Hill v. Henderson,

195 F.3d 671, 674–75 (D.C. Cir. 1999); Chaiken v. VV Publ’g Corp., 119 F.3d
1018, 1025 n.2 (2d Cir. 1997); Tel-Phonic Servs., Inc. v. TBS Int’l, Inc., 975 F.2d
1134, 1138 (5th Cir. 1992). Conversely, the Tenth Circuit has held that it lacks

jurisdiction to review interlocutory orders issued by an out-of-circuit district court,



                                          16
              Case: 18-10474     Date Filed: 07/16/2020    Page: 17 of 33



even when the appealable decision comes from within its boundaries. See

McGeorge v. Cont’l Airlines, Inc., 871 F.2d 952, 954 (10th Cir. 1989). In its view,

jurisdiction under section 1294 depends on whether the district court that issued

the interlocutory order under review lies within its territorial boundaries. See id.

      We agree with the majority interpretation and hold that the phrase

“reviewable decisions” in section 1294 refers to appealable decisions. Congress

has not given us the power to review interlocutory orders at will. Outside of narrow

circumstances not relevant here, we can review those orders only when they

“merge into a final judgment of the district court.” Akin v. PAFEC Ltd., 991 F.2d
1550, 1563 (11th Cir. 1993). So even when we consider the merits of an

interlocutory order, we still “review” the final decision into which the earlier order

merged. See Kalama, 875 F.3d at 305 (“A partial dismissal is not ‘reviewable’

until it can be appealed—generally, when it ‘merges’ into a final, appealable

judgment.”). That final decision is necessarily the reviewable decision.

      The rest of section 1294 dispels any lingering ambiguity about the meaning

of “reviewable decision.” See Reno v. Koray, 515 U.S. 50, 56 (1995) (“[I]t is a

fundamental principle of statutory construction . . . that the meaning of a word

cannot be determined in isolation, but must be drawn from the context in which it

is used.” (internal quotation marks omitted)). Section 1294 concerns “appeals from

reviewable decisions.” 28 U.S.C. § 1294 (emphasis added). This language, of



                                          17
             Case: 18-10474     Date Filed: 07/16/2020    Page: 18 of 33



course, presumes that the “reviewable decision[]” is an appealable decision. After

all, there can be no “appeal[] from” a non-appealable decision. Cf. Cox v. Adm’r

U.S. Steel & Carnegie, 17 F.3d 1386, 1413 n.4 (11th Cir. 1994) (“When reviewing

an appeal from a final judgment, this court can review rulings on previous

interlocutory orders.” (alteration adopted) (internal quotation marks omitted)). See

generally 28 U.S.C. § 1291 (giving courts of appeals jurisdiction over “appeals

from all final decisions” of district courts). Adopting the minority interpretation

would require us to ignore this context, which we cannot do.

      The Navy suppliers argue that our decision in Roofing and Sheet Metal

Services, Inc. v. La Quinta Motor Inns, Inc., 689 F.2d 982, 986 (11th Cir. 1982),

requires a different interpretation of section 1294. In Roofing, the Western District

of Arkansas transferred the underlying suit to the Southern District of Alabama,

and the appellant sought to challenge that transfer order on appeal to this Court.

See id. at 984–85. We held that section 1294 prevented us from reviewing the

transfer order. Id. at 986–87; see also Murray v. Scott, 253 F.3d 1308, 1314 (11th

Cir. 2001) (holding the same); cf. In re Corrugated Container Anti-Trust Litig.,

620 F.2d 1086, 1090–91 (5th Cir. 1980) (holding that section 1294 required

dismissing an appeal from a final order of contempt issued by the Southern District

of New York against a third-party witness). The Navy suppliers argue that Roofing

demands that we dismiss the Corleys’ appeal.



                                          18
              Case: 18-10474     Date Filed: 07/16/2020    Page: 19 of 33



      We disagree. The holding of Roofing does not extend beyond transfer orders.

Roofing reached its decision in the shadow of what it called the “well established”

rule that “a transferee court cannot directly review the transfer order itself.” 689
F.2d at 986 (quoting Starnes v. McGuire, 512 F.2d 918, 924 (D.C. Cir. 1974) (en

banc)); see also id. at 987 (“[W]e know of no case in which [any] circuit . . . has in

fact reviewed a transfer order issued by a district court in another circuit.”). When

Roofing held that it could not review the transfer order before it, it joined the

uniform consensus of our sister circuits that an out-of-circuit transfer order is not

reviewable on appeal in the transferee circuit. See Posnanski v. Gibney, 421 F.3d
977, 980 (9th Cir. 2005); United States v. Copley, 25 F.3d 660, 662 (8th Cir.

1994); Lewelling v. Farmers Ins. of Columbus, Inc., 879 F.2d 212, 218 (6th Cir.

1989); McGeorge, 871 F.2d at 953–54; Reyes v. Supervisor of the Drug Enf’t

Admin., 834 F.2d 1093, 1095 (1st Cir. 1987); Linnell v. Sloan, 636 F.2d 65, 67 (4th

Cir. 1980); Starnes, 512 F.2d at 924; Purex Corp. v. St. Louis Nat’l Stockyards

Co., 374 F.2d 998, 1000 (7th Cir. 1967); see also Songbyrd, Inc. v. Estate of

Grossman, 206 F.3d 172, 178 (2d Cir. 2000) (requiring a party to file a retransfer

motion in the transferee court to appeal a transfer order). But see Nascone v.

Spudnuts, Inc., 735 F.2d 763, 772 n.9 (3d Cir. 1984) (suggesting in dicta that a

transferee circuit could review a transfer order). This bar does not encompass other

out-of-circuit interlocutory decisions. See Hill, 195 F.3d at 677 (concluding that



                                          19
              Case: 18-10474     Date Filed: 07/16/2020   Page: 20 of 33



the “complex and somewhat conflicting pattern of reviewability” of transfer orders

does not affect the reviewability of other pretransfer orders).

      In sum, we have territorial jurisdiction. The term “reviewable decisions” in

section 1294 refers to appealable decisions. The Northern District of Alabama

issued the final, appealable decision in this suit. And, of course, we can hear

appeals from that court.

                     C. The Corleys Have Standing to Appeal.
      The final jurisdictional issue concerns our jurisdiction under Article III of

the Constitution, which limits our authority to “Cases” and “Controversies.” U.S.

Const. art. III, § 2. Although the parties do not dispute this issue, “[l]ongstanding

principles of federal law oblige us to inquire sua sponte whenever a doubt arises as

to the existence of federal jurisdiction.” Green v. Graham, 906 F.3d 955, 961 (11th

Cir. 2018) (internal quotation marks omitted). Because our precedent leaves doubt

about whether we have Article III jurisdiction to hear the Corleys’ appeal from

their own voluntary dismissal, we address the issue.

      “To have a case or controversy, a litigant must establish that he has standing,

which must exist ‘throughout all stages of litigation,’” including on appeal. United

States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019) (quoting Hollingsworth v.

Perry, 570 U.S. 693, 705 (2013)). Standing is an “irreducible constitutional

minimum,” and a “court is powerless to continue” in its absence. CAMP Legal Def.



                                          20
              Case: 18-10474     Date Filed: 07/16/2020    Page: 21 of 33



Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (internal

quotation marks omitted). To establish standing, a litigant must prove that “he has

suffered a concrete and particularized injury.” Amodeo, 916 F.3d at 971 (quoting

Hollingsworth, 570 U.S. at 704). In the appellate context, “the primary meaning of

the injury requirement is adverseness.” Id. Specifically, the litigant “must be

adverse as to the final judgment” to appeal from that judgment. OFS Fitel, 549
F.3d at 1356 (internal quotation marks omitted).

      As a general rule, a plaintiff is not adverse to a voluntary dismissal that he

requested. See, e.g., Druhan v. Am. Mut. Life, 166 F.3d 1324, 1326 (11th Cir.

1999). This rule “can easily be understood,” the former Fifth Circuit explained,

because “the plaintiff has acquired that which he sought,” so the order cannot be

adverse. LeCompte, 528 F.2d at 603.

      Appellate standing is murkier when a plaintiff appeals from a voluntary

dismissal to challenge an adverse interlocutory order. On the one hand, we have

held that plaintiffs have standing to appeal from a voluntary dismissal if the

adverse interlocutory order is effectively “case-dispositive” and “the district court

bases its dismissal with prejudice on the fact that its interlocutory decision

disposed of the entire case.” OFS Fitel, 549 F.3d at 1359 (order excluding expert

testimony that was legally necessary to prevail). On the other hand, interlocutory

orders that do not address the merits of a plaintiff’s claim cannot establish



                                          21
                Case: 18-10474   Date Filed: 07/16/2020    Page: 22 of 33



appellate standing. See Druhan, 166 F.3d at 1326 (order denying the plaintiff’s

motion to remand her suit to state court); accord Woodard v. STP Corp., 170 F.3d
1043, 1044 (11th Cir. 1999). The second class of appeals lacks adverseness

because there is “no contested court ruling, either interlocutory or final, as to the

merits of the plaintiff’s claims” and so “the dismissal on the merits derives only

from the plaintiff’s own written request.” OFS Fitel, 549 F.3d at 1356.

      This appeal does not fit neatly within our precedents on voluntary

dismissals. Unlike the plaintiff in OFS Fitel, the Corleys did not voluntarily

dismiss their claims to contest a “case-dispositive” order. They instead challenge a

years-old order denying their motion to reconsider a summary judgment in favor of

some defendants. But unlike the plaintiffs in Druhan and Woodard, the Corleys

contest an order that completely resolved their claims against certain defendants on

the merits and merged into the final judgment. See Akin, 991 F.2d at 1563 (“When

a district court enters a final judgment, all prior non-final orders and rulings which

produced the judgment are merged into the judgment and subject to review on

appeal.” (internal quotation marks omitted)). Because the Corleys never consented

to that order, the final judgment contains an adverse decision on the merits that

does not “derive[] only from the plaintiff’s own written request.” OFS Fitel, 549
F.3d at 1356.




                                           22
              Case: 18-10474     Date Filed: 07/16/2020    Page: 23 of 33



      Although our precedent on voluntary dismissals does not resolve this appeal,

a broader principle of appellate standing establishes that the Corleys are adverse to

the final judgment: “a party is ‘aggrieved’ and ordinarily can appeal a decision

‘granting in part and denying in part the remedy requested.’” Forney v. Apfel, 524
U.S. 266, 271 (1998) (quoting United States v. Jose, 519 U.S. 54, 56 (1996)). Even

though the Corleys are not adverse to the order of voluntary dismissal, which

granted their requested remedy for Fairbanks and Garlock, they are adverse to the

order that denied their motion to reconsider the summary judgment in favor of the

Navy suppliers. And the latter order is just as much a part of the final judgment as

the voluntary-dismissal order. So, notwithstanding their voluntary dismissal, the

Corleys are adverse to part of the final judgment, which is enough to establish

appellate standing. See Aaro, Inc. v. Daewoo Int’l (Am.) Corp., 755 F.2d 1398,

1400–01 (11th Cir. 1985) (holding that plaintiffs who prevailed at trial on some of

their claims and consented to a remittitur order could still appeal because they

challenged an adverse partial summary judgment that had merged into the final

judgment); see also Forney, 524 U.S. at 271; OFS Fitel, 549 F.3d at 1359

(“[W]hen the appeal is from a final judgment, the fact that the appeal substantively

concerns an interlocutory ruling is no bar to jurisdiction.”).




                                          23
               Case: 18-10474      Date Filed: 07/16/2020   Page: 24 of 33



                            III. STANDARD OF REVIEW

       We review the denial of a motion for reconsideration for an abuse of

discretion. See Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010).

                                    IV. DISCUSSION

       The merits of this appeal are straightforward. The Corleys contend that the

district court abused its discretion when it denied their motion for reconsideration,

which argued that they had a valid claim against the Navy suppliers under

maritime law. The Corleys argue that they had a right to “make an election

between civil and admiralty law,” even after the district court entered a summary

judgment. We disagree.

       When the district court denied the Corleys’ motion, it explained that the

Corleys had “never argued previously that maritime law should apply.” In their

complaint, the Corleys instead alleged that “no claim of admiralty or maritime law

is raised.” They maintained this position in their response to the Navy suppliers’

motion for summary judgment, which discussed only Alabama law. The Corleys

waited until after the district court granted summary judgment in favor of the Navy

suppliers to argue, in a motion for reconsideration, that they had a valid claim

under maritime law against the Navy suppliers. The district court ruled that the

Corleys could not argue that a different substantive law governed their complaint

at that late stage in the litigation.



                                            24
              Case: 18-10474     Date Filed: 07/16/2020     Page: 25 of 33



      We have long held that district courts act well within their discretion when

they refuse to consider arguments that a party made for the first time in a motion

for reconsideration. See, e.g., Bost v. Fed. Express Corp., 372 F.3d 1233, 1242–43

(11th Cir. 2004); Hashwani v. Barbar, 822 F.2d 1038, 1041 (11th Cir. 1987). As

we have explained, “[t]here is a significant difference between pointing out errors

in a court’s decision on grounds that have already been urged before the court and

raising altogether new arguments on a motion to amend; if accepted, the latter

essentially affords a litigant two bites at the apple.” Am. Home Assur. Co. v. Glenn

Estess & Assocs., Inc., 763 F.2d 1237, 1239 (11th Cir. 1985) (internal quotation

marks omitted). This principle extends to plaintiffs’ motions for reconsideration

that urge district courts to apply a different law to govern their claims for relief.

See id. (holding that the district court did not abuse its discretion when it rejected a

choice-of-law argument that a party raised for the first time in a motion for

reconsideration).

      The Corleys contend that Federal Rule of Civil Procedure 9(h) gave them

the right to invoke maritime law at any time, but they misread that rule. See Fed. R.

Civ. P. 9(h)(1) (“If a claim for relief is within the admiralty or maritime

jurisdiction and also within the court’s subject-matter jurisdiction on some other

ground, the pleading may designate the claim as an admiralty or maritime claim

. . . .”). Rule 9(h)(1) “serves only as a device by which the pleader may claim the



                                           25
             Case: 18-10474      Date Filed: 07/16/2020   Page: 26 of 33



special benefits of admiralty procedures and remedies, including a nonjury trial,

when the pleadings show that both admiralty and some other basis of federal

jurisdiction exist.” Romero v. Bethlehem Steel Corp., 515 F.2d 1249, 1252 (5th Cir.

1975). It does not determine whether maritime law governs a claim. See Powell v.

Offshore Nav., Inc., 644 F.2d 1063, 1065 & n.5 (5th Cir. Unit A May 1981).

      The Corleys are not entitled to a second bite at the apple. They argued that

Alabama law applied until the district court granted summary judgment in favor of

the Navy suppliers. Their motion for reconsideration was the first time they even

suggested that maritime law applied. And they do not offer a compelling

explanation to justify their delay. For example, the Corleys’ main argument is that

the intervening decision of a district court in an unrelated suit, Conner v. Alfa

Laval, Inc., 799 F. Supp. 2d 455 (E.D. Pa. 2011), changed the law and allowed

them to bring a maritime claim. But, of course, decisions of district courts “have no

binding precedential authority beyond the case in which they are entered,” Dow

Jones & Co. v. Kaye, 256 F.3d 1251, 1258 n.10 (11th Cir. 2001); accord Garner et

al., The Law of Judicial Precedent § 29, at 255, so Conner could not have affected

their ability to bring a claim under maritime law. At bottom, the district court did

not abuse its discretion when it concluded that this motion was an incorrect vehicle

to change the substantive law governing the suit.




                                          26
      Case: 18-10474   Date Filed: 07/16/2020   Page: 27 of 33



                       V. CONCLUSION

We AFFIRM the judgment of the district court.




                                27
              Case: 18-10474     Date Filed: 07/16/2020    Page: 28 of 33



WILLIAM PRYOR, Chief Judge, joined by LUCK, Circuit Judge, concurring:

      Although this Court has jurisdiction to hear the Corleys’ appeal from their

voluntary dismissal, I write separately both to underscore the widespread problems

that Federal Rule of Civil Procedure 41(a) creates in finality doctrine and to

highlight better ways for many litigants to secure appellate review of decisions that

resolve only some of their claims.

      Rule 41(a) is a poor mechanism to accelerate appellate review. The rule

contemplates the voluntary dismissal of “an action,” Fed. R. Civ. P. 41(a), which,

we have explained, refers to “the whole case” instead of particular claims, Perry v.

Schumacher Grp. of La., 891 F.3d 954, 958 (11th Cir. 2018) (internal quotation

marks omitted). But see Plains Growers, Inc. ex rel. Florists’ Mut. Ins. Co. v.

Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 253 (5th Cir. 1973) (“[W]e hold that

plaintiff is entitled to a dismissal against one defendant under Rule 41(a), even

though the action against another defendant would remain pending.”). The rule

also presumes that a plaintiff will want to refile the “action” later. See Fed. R. Civ.

P. 41(a) (mandating that unless the notice, stipulation, or order of dismissal “states

otherwise, the dismissal is without prejudice”). Perhaps unsurprisingly, litigants’

attempts to hijack this rule as a means to “home-brew their own approach to

obtaining appellate review” of particular claims, First Health Grp. Corp. v. BCE

Emergis Corp., 269 F.3d 800, 801 (7th Cir. 2001), have not always been smooth.



                                          28
              Case: 18-10474     Date Filed: 07/16/2020     Page: 29 of 33



      Nearly every circuit has encountered similar issues to those we considered in

this appeal. We are not the first court to face an intracircuit split in our precedent.

See Robinson-Reeder v. Am. Council on Educ., 571 F.3d 1333, 1338–39 & n.6

(D.C. Cir. 2009) (explaining that several inter- and intra- circuit splits exist on the

question); Chappelle v. Beacon Commc’ns Corp., 84 F.3d 652, 654 (2d Cir. 1996)

(listing intracircuit splits); see also Terry W. Schackmann & Barry L. Pickens, The

Finality Trap: Accidentally Losing Your Right to Appeal (Part I), 58 J. Mo. Bar 78,

84 (2002) (cautioning litigants that judicial decisions in this area are not “assured

of adherence in the future” and are sometimes “ignore[d]”). And although the

panel opinion compares this Circuit’s finality doctrine on Rule 41(a) to a Jackson

Pollock painting, we might have also called it an “egregious mess,” Williams v.

Seidenbach, 958 F.3d 341, 355 (5th Cir. 2020) (en banc) (Willett, J., concurring in

the judgment) (internal quotation marks omitted), or lamented that “[i]t would be

an understatement to say that our precedents . . . are difficult to harmonize,” West

v. Macht, 197 F.3d 1185, 1188 (7th Cir. 1999).

      Nor are we the only circuit to riddle our doctrine with exceptions to the

purported nonfinality of voluntary dismissals without prejudice. Many circuits, for

example, assess the likelihood that the plaintiff will relitigate dismissed claims.

See, e.g., Spring Creek Expl. & Prod. Co., LLC v. Hess Bakken Inv., II, LLC, 887
F.3d 1003, 1015–16 (10th Cir. 2018). In other circuits, this plaintiff can secure



                                           29
              Case: 18-10474     Date Filed: 07/16/2020    Page: 30 of 33



appellate jurisdiction by recanting before the appellate panel any intention of

pursuing the voluntarily dismissed claims. See, e.g., Jewish People for the

Betterment of Westhampton Beach v. Vill. of Westhampton Beach, 778 F.3d 390,

394 (2d Cir. 2015). The plaintiff will receive a particularly good deal in the Third

Circuit, which requires him to renounce pursuing the dismissed claims only in the

same district court. See Doe v. Hesketh, 828 F.3d 159, 165 (3d Cir. 2016). The

First Circuit will hear an appeal if he “unequivocally” reserved the right to appeal

in the district court, see Scanlon v. M.V. SUPER SERVANT 3, 429 F.3d 6, 8 (1st

Cir. 2005) (internal quotation marks omitted), while the Federal and Ninth Circuits

will reach the merits if he persuades them that he acted in good faith and did not

intend to manufacture appellate jurisdiction with the voluntary dismissal, see Doe

v. United States, 513 F.3d 1348, 1353–54 (Fed. Cir. 2008); James v. Price Stern

Sloan, Inc., 283 F.3d 1064, 1070 (9th Cir. 2002). But the plaintiff should take the

opposite approach if he finds himself in the Eighth Circuit, which has held that

finality exists when the plaintiff tries to manufacture jurisdiction—that is, if the

plaintiff voluntarily dismissed his claims without prejudice to “expedite appellate

review” of other issues. Helm Fin. Corp. v. MNVA R.R., Inc., 212 F.3d 1076, 1080

(8th Cir. 2000).

      In the light of the volatility Rule 41(a) brings to appellate jurisdiction,

district courts faced with voluntary-dismissal motions would act well within their



                                          30
              Case: 18-10474     Date Filed: 07/16/2020     Page: 31 of 33



discretion to redirect litigants to other avenues to appeal. See McCants v. Ford

Motor Co., Inc., 781 F.2d 855, 857 (11th Cir. 1986) (“Dismissal on motion of the

plaintiff pursuant to Rule 41(a)(2) is within the sound discretion of the district

court, and its order may be reviewed only for an abuse of discretion.”). The Federal

Rules of Civil Procedure provide litigants with better options to secure an appeal.

      For example, district courts can designate decisions on the merits as final

under Rule 54(b). See Fed. R. Civ. P. 54(b) (allowing district courts to “direct entry

of a final judgment as to one or more, but fewer than all, claims or parties” if they

find that “there is no just reason for delay”). In this appeal, such a designation

would have obviated any question about whether we could reach the merits. See,

e.g., Perry, 891 F.3d at 958 (“[I]t is likely that a plaintiff would have little trouble

[satisfying Rule 54(b)] where . . . the nucleus of her multi-claim and multi-party

suit has been destroyed and she is now faced with committing the time and

expense of trying only one claim against only one defendant.”).

      Alternatively, district courts may sever a party’s remaining claims. See Fed.

R. Civ. P. 21 (“The court may . . . sever any claim against a party.”). The severed

claims would “proceed[] as a discrete suit and result[] in [their] own final judgment

from which an appeal may be taken.” Hofmann v. De Marchena Kaluche &

Asociados, 642 F.3d 995, 998 (11th Cir. 2011). As with Rule 54(b), Rule 21 can

form the basis of an appeal. See, e.g., Estate of Amergi ex rel. Amergi v.



                                           31
             Case: 18-10474       Date Filed: 07/16/2020   Page: 32 of 33



Palestinian Auth., 611 F.3d 1350, 1367 (11th Cir. 2010) (“[I]t was no abuse of

discretion to sever the claims so that Saperstein could proceed to trial on his FTA

claim and that the Amergis could take an immediate appeal for the dismissal of

their claims.”). Here, the Corleys moved to sever their claims before they sought a

voluntary dismissal without prejudice, but the district court denied their motion

without explanation.

      Still other possibilities remain open to explore. For example, a district court

could grant leave to amend a complaint to drop lingering claims. See Fed. R. Civ.

P. 15(a)(2) (empowering district courts to “freely give leave [to amend] when

justice so requires”); see also Nat’l Broiler Mktg. Ass’n v. United States, 436 U.S.
816, 819 n.5 (1978); Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th

Cir. 2004). Or, if needed, a district court could drop parties. See Fed. R. Civ. P. 21

(“On motion . . . the court may at any time, on just terms, add or drop a party.”);

see also Lampliter Dinner Theater, Inc. v. Liberty Mut. Ins. Co., 792 F.2d 1036,

1045–46 (11th Cir. 1986) (stressing the “great discretion” district courts have when

using Rule 21 to drop a party).

      District courts should consider the availability of these options when

deciding whether to grant a voluntary dismissal without prejudice under Rule

41(a)(2). To be sure, the panel opinion paves the way for litigants to continue using

Rule 41(a) to secure appellate review, but this result may not be permanent. Our



                                           32
             Case: 18-10474     Date Filed: 07/16/2020      Page: 33 of 33



decision is largely grounded on the force of precedent, and an en banc court would

have colorable arguments to reconsider our approach. See, e.g., Williams, 958 F.3d

at 362 (Oldham, J., dissenting) (arguing that litigants lack standing to appeal from

a voluntary dismissal without prejudice because “a Rule 41(a) dismissal represents

a voluntary abandonment of the entire action”). And in the light of the chaos both

within and among the circuits, the Supreme Court might also intervene.

      I express no opinion on the need for such a shift, much less on the merits of

any future dispute over our appellate jurisdiction. Regardless of these issues,

litigants have a number of more reliable tools to use when seeking appeals. They

should look first to them before resorting to Rule 41(a).




                                         33